Motion Granted and Order Filed September 10, 2015




                                        In The

                       Fourteenth Court of Appeals
                                     ____________

                                NO. 14-15-00197-CV
                                     ____________

                          DAVID E. JOHNSON, Appellant

                                           V.

                 NATIONAL INDEMNITY COMPANY, Appellee


                      On Appeal from the 344th District Court
                            Chambers County, Texas
                         Trial Court Cause No. CV28790

                                       ORDER

         Appellant’s motion to reinstate the appeal, which we are treating as a motion
for rehearing, is GRANTED. Within ten days of this order, appellant must
personally provide proof to this court that he has paid or has arranged to pay for
the clerk’s record. The clerk’s record is due within twenty days of the date of this
order.

         Before this appeal was dismissed, appellant filed a motion for voluntary
dismissal under Tex. R. App. P. 42.1(a)(1). He then filed a motion to withdraw his
motion to dismiss. Appellee has filed a response to the motion to withdraw. The
motion to withdraw is ripe for the court’s consideration, and the court will rule on
that motion in due course.

                                  PER CURIAM